Citation Nr: 0506686	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-18 791A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In December 2003, the veteran's 
claims file was transferred to the RO in Pittsburgh, 
Pennsylvania.

While the veteran requested a hearing before a Veterans Law 
Judge sitting at the RO, in light of his failure to respond 
to a July 2004 letter, the request is deemed to have been 
withdrawn.  Therefore, further action on his appeal may go 
forward without a hearing.  

On appeal the veteran has raised the issue of entitlement to 
service connection for a right hip disorder, as well as 
entitlement to an increased rating for right knee arthritis.  
As these issues are not currently certified or developed for 
appellate review, they are referred to the RO for appropriate 
action. 

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The veteran claims that a low back disorder, diagnosed a 
chronic low back pain, was caused by an inservice November 
1989 fall.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires that VA provide 
a medical examination or, obtain a medical opinion, when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

In this regard, while service medical records are negative 
for complaints, diagnoses, or treatment related to the low 
back, the record includes both a November 1989 service 
medical record and an October 2004 buddy statement that 
support the veteran's assertion that he suffered a fall in 
November 1989.  The record also includes an April 2002 VA 
examination that diagnosed him with chronic mechanical low 
back pain.  The record does not, however, include medical 
opinion evidence as to the relationship, if any, between his 
current low back disorder and his inservice fall.  Therefore, 
a remand is required to afford the veteran a VA examination 
to obtain this information.  38 U.S.C.A. § 5103A (West 2002).

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  Id.  

In this regard, the veteran reported he first received in-
service treatment for his low back injury at the United 
States Army Military Hospital in Vicenza, Italy, and 
thereafter received treatment for low back problems at the 
United States Army Hospital in Manheim, Germany.  However, a 
specific request for his clinical records from these 
facilities has not been made by the RO.  Therefore, on 
remand, the RO should request his in-patient and out-patient 
treatment records from these facilities.

Similarly, the veteran also notified the RO that, following 
his separation from military service, he had received 
treatment for his low back disorder at the United States Air 
Force Hospital in Aviano, Italy.  However, the record does 
not contain any post-service medical records, except for the 
April 2002 VA examination report.  Therefore, on remand, the 
veteran should be asked to identify the name and address of 
any post-service healthcare facilities where he received 
treatment at for a low back disorder.  The RO should then 
request his records from these locations, including all 
pertinent treatment records from the United States Air Force 
Hospital in Aviano, Italy.  

Given the above development, on remand, the RO must also 
provide the veteran with updated VCAA notice.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should request all of the 
veteran's treatment records from the 
United States Army Military Hospitals in 
Vicenza, Italy; Manheim, German; and the 
United States Air Force Hospital in 
Aviano, Italy.  If any requested records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran notified 
in writing.

2.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all healthcare providers who 
have treated him for his low back 
disorder since January 2000.  The veteran 
should specifically identify any medical 
records which would link his inservice 
fall to his current low back disorder.  
(The veteran should note that the 
November 1989 service medical record only 
discusses a right hip disorder.  No back 
pathology was noted in November 1989.)  

The RO, after obtaining any needed 
authorizations, should attempt to secure 
all records identified by the veteran 
that have yet to be obtained.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.  If 
any medical records are in a language 
other than English, the RO must obtain 
English translations of these documents.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded an orthopedic examination.  A 
COPY of the claims file should be 
forwarded to the examiner.  The examiner 
should perform all testing necessary to 
determine any disease process affecting 
the veteran's low back and the etiology 
of any current low back disorder.  Based 
on a review of the claims folder and the 
examination of the veteran, the examiner 
must diagnose any current low back 
disorder, and offer an opinion whether it 
is at least as likely as not, (i.e., is 
there a 50/50 chance), that any currently 
diagnosed low back disorder was incurred 
in or aggravated by military service; 
including the November 1989 fall.  If the 
diagnoses include arthritis, the examiner 
must opine whether it is at least as 
likely as not that arthritis manifested 
itself to a compensable degree within one 
year after the claimant's January 2000 
separation from military service.

Note:  In answering the above questions, 
the examiner should comment on the 
documented in-service November 1989 fall. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If, while carrying out the above 
development, the RO receives additional 
evidence or information that triggers a 
need for further development under the 
VCAA, then such development should be 
undertaken by the RO.  

6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


